DETAILED ACTION



Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the response received 25 April 2022.
Claims 1, 9 and 16 have been amended in the response received 25 April 2022.
Claims 1-20 are pending and have been examined. 

Information Disclosure Statement  
	The Information Disclosure Statement filed on 25 April 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-8 are directed to a system, claims 9-15 are directed to a method, and claims 16-20 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of determining item reviews.  Specifically, representative claim 9 recites the abstract idea of: 
obtaining review data identifying one or more reviews for each of a plurality of items; 
determining at least one item aspect for each of the plurality of items based on the obtained review data corresponding to each of the plurality of items, each of the at least one item aspects characterizing one or more discrete linguistic elements of a corresponding review for each of the plurality of items; 
obtaining engagement data identifying engagement of an item for a user; 
determining at least one user aspect based  on the obtained engagement data, the at least one user aspect characterizing one or more discrete linguistic elements of an item the user engaged;
determining at least one output aspect based on the at least one item aspects for each of the plurality of items and at least one user aspect comprising:
generating a plurality of first clusters of the at least one item aspect for the plurality of items based on one or more discrete linguistic elements characterized by the at least one item aspect;
generating weighted item aspects by applying a first weight value to each of the at least one item aspects for each of the plurality of items based on a cluster of the plurality of first clusters corresponding to each of the at least one item aspect;
generating a plurality of second clusters of the at least one user aspect based on the one or more discrete linguistic elements characterized by the at least one user aspect; 
generating at least one weighted user aspect by applying a second weight value to each of the at least one user aspect based on a cluster of the plurality of second clusters corresponding to each of the at least one user aspect; and
generating the at least one output aspect by ranking the weighted item aspects and the at least one weighted user aspect; 
storing the at least one output aspect; 
determining, at least one output aspect for the user; 
transmitting in response to receiving the user session data, the at least one output aspect.
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 9 recites the abstract idea of determining item reviews, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities. For example, the claim recite the steps of obtaining review data for items and obtaining engagement data that identifies an engagement of an item for a user, thereby making this a sales activity or behavior.  Thus, representative claim 9 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 9 includes the additional elements of a database, receiving, from a second computing device, user session data indicating that the user is browsing a webpage, and transmitting, to the second computing device. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 9 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, there are no additional elements recited in the claims and as such, the representative claim does not provide an inventive concept.  
As such, representative claim 9 is ineligible.
Independent claims 1 and 16 are similar in nature to representative claim 9 and Step 2A, Prong 1 analysis is the same as above for representative claim 9.  It is noted that in independent claim 1 includes the additional element of a computing device communicatively coupled to the database and claim 16 includes the additional element of a non-transitory computer readable medium having instructions stored thereon wherein the instructions, when executed by at least one processor, cause a device to perform operations. The Applicant’s specification does not provide any discussion or description of a computing device communicatively coupled to the database recited in claim 1 and a non-transitory computer readable medium having instructions stored thereon wherein the instructions, when executed by at least one processor, cause a device to perform operations in claim 16, as being anything other than generic elements. Thus, the claimed additional elements recited in claims 1 and 16, are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claims 1 and 16 do not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claims 1 and 16, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claim 1 and 16 are ineligible. 
Dependent claims 2-8, 10-15 and 17-20, depending from claims 1, 9 and 16, respectively, do not aid in the eligibility of independent claims. For example, claims 2-8, 10-15 and 17-20, merely act to provide further limitations of the abstract idea recited in representative claim 9 and independent claims 1 and 16.
It is noted that dependent claims 4, 12 and 19 includes the additional element of a neural network.  Applicant’s specification does not provide any discussion or description of the neural network as being anything other than a generic element. The claimed additional element, individually and in combination, does not integrate into a practical application and does not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claims 4, 12 and 19 are directed towards an abstract idea. Additionally, the additional elements of claims 4, 12 and 19, considered individually and in combination, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 2-8, 10-15 and 17-20 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1, 5-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram, S. (Patent No. US 9,607,325 B1), in view of Picault, J., et al. (PGP No. US 2011/0167066 A1) and Newsum, J. (PGP No. US 2016/0275589 A1). 

Claim 1-
Sriram discloses a system comprising: 
	a database  (Sriram, see: Col. 4, ll. 9-14 disclosing “computing system 110 includes”; and see: Col. 7, ll. 27-30 disclosing “attribute identification component 152 may access the review data repository 170 to compare the user’s behavioral data to a known list of item attributes present in the reviews”); and 
a computing device, communicatively coupled to the database (Sriram, see: Col. 3, ll. 29-30 disclosing “interactive computing system 110 can include computing devices”; and see: Col. 4, ll. 9-14 disclosing “computing system 110 includes”; and see: Col. 7, ll. 27-30 disclosing “attribute identification component 152 may access the review data repository 170 to compare the user’s behavioral data to a known list of item attributes present in the reviews”; Also see: FIG. 1) and configured to: 
obtain, from the database, review data identifying one or more reviews for each of a plurality of items (Sriram, see: Col. 2, ll. 41-43 disclosing “interactive computing system that presents users with reviews of items [i.e., plurality of items] in an electronic catalog or catalog system”; and see: Col. 5, ll. 11-12 discloses “review presentation component may access [i.e., obtain review data] a review data repository 170”; and see: Col. 7, ll. 27-30 disclosing “attribute identification component 152 may access the review data repository 170 to compare the user’s behavioral data to a known list of item attributes present in the reviews”); 
determine at least one item aspect for each of the plurality of items based on the obtained review data corresponding to each of the plurality of items, each of the at least one item aspects characterizing one or more discrete linguistic elements of a corresponding review for each of the plurality of items (Sriram, see: Col. 2, ll. 41-43 disclosing “interactive computing system that presents users with reviews of items [i.e., plurality of items] in an electronic catalog or catalog system”; and see: Col. 5, ll. 11-15 disclosing “access a review data repository 170. This data may include information the specific attributes discussed in a review. For example, the reviews may be searched by keywords to find reviews discussing a specific item attribute”; and see: Col. 16, ll. 5-12 disclosing “In addition to storing reviews for subsequent presentation to users, the review creation component 156 can also mine the text of user reviews to obtain metadata about reviews” and “semantic structure of attribute-specific reviews can be easier to parse and apply natural language processing (NLP) techniques” and “for example, a question like “What is the battery life of this device like?” and see: ll. 22-24 disclosing “review creation component 156 performs statistical analysis on the metadata”); 
obtain, from the database, engagement data identifying engagement of an item for a user (Sriram, see: Col. 4, ll. 55-59 disclosing “attribute identification component 152 can analyze the behavior of a user [i.e., engagement data] with respect to an electronic catalog to collect and store data representing the interest of the user in specific item attributes. The behavior of the user can include both explicit and implicit cues”; see: Col. 7, ll. 27-30 disclosing “attribute identification component 152 may access the review data repository 170 to compare the user’s behavioral data to a known list of item attributes present in the reviews”); 
determine at least one user aspect based on the obtained engagement data, the at least one user aspect characterizing one or more discrete linguistic elements of an item the user engaged (Sriram, see: Col. 4, ll. 55-59 disclosing “attribute identification component 152 can analyze the behavior of a user [i.e., engagement data] with respect to an electronic catalog to collect and store data representing the interest of the user in specific item attributes. The behavior of the user can include both explicit and implicit cues [i.e., user aspect]”; and see: Col. 6, ll. 42-47 disclosing “information may be based on explicit cues and/or implicit cues in the user’s behavior regarding what catalog material the user is seeking” and “may include search terms entered by the user” and “could be the length of time a user spends reading a set of reviews”; and see: Col. 6, ll. 64-67 disclosing “the attribute identification component 152 can identify…items the user has selected (e.g., for viewing or purchase)”; and see: Col. 16, ll. 25-27 and ll. 29-31 disclosing “statistical analysis might be calculating the percentage of users who express some sentiment or characteristic about an item” and “review creation component 156 might calculate 75% of users mention long battery life for a digital camera and might output on an item detail page [i.e., discrete linguistic elements of an item the user engaged]” Also see: FIG. 1) (Examiner’s comment: The Examiner is interpreting the user’s behavior of Sriram to encompass the engagement data. The system of Sriram discloses that a user behavior, such as how long a user spends reading reviews, viewing an item, or if the item is selected to purchase or view, would encompass the at least one user aspect that is based on this user’s behavior information (i.e., engagement data).); 
determine at least one output aspect based on the at least one item aspects for each of the plurality of items and the at least one user aspect comprising (Sriram, see: Col. 5, ll. 18-22 disclosing “By using a combination of the user attribute interest data [i.e., user aspect] and the item attribute data and [i.e., item aspect]…, the review presentation component 154 can select item reviews [i.e., determine] for presentation to a user [i.e., output aspect] that are relevant to the item attributes in which the user is interested”):
generating the at least one item aspect for the plurality of items based on the one or more discrete linguistic elements characterized by to the at least one item aspect (Sriram, see: Col. 2, ll. 41-43 disclosing “interactive computing system that presents users with reviews of items  in an electronic catalog or catalog system”; and see: Col. 5, ll. 11-15 disclosing “access a review data repository 170. This data may include information the specific attributes discussed in a review. For example, the reviews may be searched by keywords to find reviews discussing a specific item attribute”; and see: Col. 5, ll. 18-22 disclosing “By using a combination of the user attribute interest data and the item attribute data [i.e., item aspect] and/or the review data, the review presentation component 154 can select item reviews for presentation to a user  that are relevant to the item attributes in which the user is interested”; and see: Col. 16, ll. 5-12 disclosing “can also mine the text of user reviews to obtain metadata about reviews” and “semantic structure of attribute-specific reviews can be easier to parse and apply natural language processing (NLP) techniques” and “for example, a question like “What is the battery life of this device like?”); 
 generating weighted item aspects by applying a first weight value to each of the at least one item aspects for each of the plurality of items based on the corresponding to each of the item aspect (Sriram, see: Col. 8, ll. 39-41 disclosing “attribute identification component 152 can exponentially or linearly weight items [i.e., generating weighted item aspects] to have lower weight as time passes”; and see: Col. 13, ll. 3-6 disclosing “search engine 140 can treat this information about what is covered in a review with greater weight [i.e., applying a first weight value to each of the item aspects]or confidence than concepts mined from freeform reviews, due to the attribute metadata”); 
generating at least one user aspect based on the one or more discrete linguistic elements characterized by the at least one user aspect (Sriram, see: Col. 5, ll. 18-22 disclosing “By using a combination of the user attribute interest data [i.e., user aspect] and the item attribute data and/or the review data” and “select item review”; and see: ll. 41-50 disclosing “attribute identification component may make determinations about which attributes are of what importance to the user” and “the user’s behavior data may indicate an interest in both the attributes ‘log light performance and ‘battery life’ (or vice versa) [i.e. at least one user aspect]”; and see: Col. 16, ll. 5-12 disclosing “can also mine the text of user reviews to obtain metadata about reviews” and “semantic structure of attribute-specific reviews can be easier to parse and apply natural language processing (NLP) techniques” and “for example, a question like “What is the battery life of this device like? [i.e.,  generating user aspect based on the one or more discrete linguistic elements characterized by the at least one user aspect]”);
generating at least one weighted user aspect by applying a second weight value to each of the at least one user aspect (Sriram, see: Col. 5, ll. 18-22 disclosing “By using a combination of the user attribute interest data [i.e., user aspect] and the item attribute data [i.e., item aspect] and/or the review data, the review presentation component 154 can select item reviews [i.e., determine] for presentation to a user [i.e., output aspect] that are relevant to the item attributes in which the user is interested”; and see: Col. 8, ll. 30-32 and ll. 37-41 disclosing “attribute identification component 152 may attenuate or otherwise adjust the attribute interest data in the map based on time” and “the attribute identification component 152 can exponentially or linearly weight items to have lower weight as time passes”; and see ll. 41-50 disclosing “attribute identification component may make determinations about which attributes are of what importance to the user, and may rank the attributes in terms of importance. For example, the user’s behavior data may indicate an interest in both the attributes ‘log light performance and ‘battery life’ [i.e., second weight to the at least one user aspect] (or vice versa).”; and see: Col. 13, ll. 3-6 disclosing “search engine 140 can treat this information about what is covered in a review with greater weight or confidence than concepts mined from freeform reviews, due to the attribute metadata [i.e., a first weight value to each of the item aspects]”); and
generating the at least one output aspect by ranking the weighted item aspects and the at least one weighted user aspect (Sriram, see:: Col. 5, ll. 18-22 disclosing “review presentation component 154 can select item reviews for presentation to a user”; and see: Col. 6, ll. 49-51 disclosing “software, such as an eye tracking program, may be employed to determine where a user is scrolled on a page” and “length of time the user spends looking at the portion of the page”; and see: Col. 8, ll. 30-32 “attribute identification component may make determinations about which attributes are of what importance to the user, and may rank the attributes [i.e., generating the at least one output aspect by ranking the weighted item aspect] in terms of importance”; and see: ll. 37-41  “attribute identification component 152 can assign attributes for which more behavioral data exists with respect to a user with a higher rank [i.e., generating the at least one output aspect by ranking the user aspect] than other attributes”; and see: ll. 63-66 disclosing “attribute ranking data may be used by the review presentation component 154 to sort item reviews for presentation to the user. Both implicit and explicit cues in a user's browsing behavior may be used to determine relative levels of interest”);  
store the at least one output aspect in the database (Sriram, see: Col. 5, ll. 18-22 disclosing “the review presentation component 154 can select item reviews [i.e., determine] for presentation to a user [i.e., output aspect] that are relevant to the item attributes in which the user is interested”; and see: Col. 7, ll. 46-55 disclosing “the attribute identification component 152 builds a map of the user’s attribute interests based on the analysis of the explicit and/or implicit behavior cues” and “the remainder of this specification will refer to the set of data as being stored as a map [i.e., store output aspect in the database]”); 
receive, user session data indicating that the user is browsing a webpage (Sriram, see: Col. 3, ll. 12-14 disclosing “interactive computing system 110 can provide users with access to an electronic catalog of items [i.e., a webpage]”; and see: Col. 6, ll. 49-51 disclosing “software, such as an eye tracking program, may be employed to determine where a user is scrolled on a page” and “length of time the user spends looking at the portion of the page”; and see: Col. 8, ll. 12-15 disclosing “the user’s browsing activity from related categories might be counted toward indication of interest in the same or related attributes”); 
determine, based on the user session data, the at least one output aspect for the user (Sriram, see: Col. 5, ll. 18-22 disclosing “review presentation component 154 can select item reviews for presentation to a user [i.e., output aspect] that are relevant to the item attributes in which the user is interested”; and see: Col. 8, ll. 12-15 disclosing “the user’s browsing activity from related categories might be counted toward indication of interest in the same or related attributes”); and  
present in response to receiving the user session data, the at least one output aspect to a user (Sriram, see: Col. 5, ll. 18-22 disclosing “review presentation component 154 can select item reviews for presentation to a user [i.e., output aspect] that are relevant to the item attributes in which the user is interested”; and see: Col. 6, ll. 49-51 disclosing “software, such as an eye tracking program, may be employed to determine where a user is scrolled on a page” and “length of time the user spends looking at the portion of the page”). 
Although Sriram does disclose the at least one item aspects for the plurality of items based on the one or more discrete linguistic elements corresponding to the at least one item aspects, at least one user aspect and the step of generating the weighted item aspects by applying the first weight value to each of the item aspects, Sriram does not disclose that there is a generating of a plurality of clusters of item aspects and does not disclose a plurality of second clusters of a user aspect. Sriram does not disclose that the weight value to each of the items aspects is based on the cluster that corresponds to each of the item aspects. Sriram does not disclose: 
generating a plurality of first clusters of the item aspect; 
a cluster of the plurality of first clusters corresponding to each of the at least one item aspect; 
a plurality of second clusters of the user aspect; 
but Picault, however, does teach: 
generating a plurality of first clusters of the item aspect (Picault, see: paragraph [0053] teaching “clustering may for example be performing using clustering algorithms such as K-Means, X-Means, etc.” and “clustering may only be based on similarities between extracted keywords for the text documents for which review data [i.e., user aspect] has been stored”; and see: paragraph [0057] teaching “Once the clustering has been performed [i.e., generating a plurality of first clusters of item aspects], a cluster content item characteristic [i.e., item aspect] is determined for each of the content item clusters based on the content item characteristics of the content item that are included in the item cluster”); 
a cluster of the plurality of first clusters corresponding to each of the at least one item aspect (Picault,  see: paragraph [0053] teaching “clustering may for example be performing using clustering algorithms such as K-Means, X-Means, etc.” and “clustering may only be based on similarities between extracted keywords for the text documents for which review data has been stored”; and see: paragraph [0057] teaching “Once the clustering has been performed [i.e., generating a plurality of first clusters of item aspects], a cluster content item characteristic is determined for each of the content item clusters based on the content item characteristics of the content item that are included in the item cluster”);
a plurality of second clusters of the user aspect (Picault, see: paragraph [0051] teaching “In the specific example, the previous review data is stored as a data set for each previously reviewed content item where the data set comprises review data” and “each set corresponding to a previously reviewed content item”; and see: paragraph [0052] teaching “Furthermore, in the example, clustering techniques are used for storing the review data”; and see: paragraph [0058] teaching “One or more clusters” and “for example, all clusters [i.e., a plurality of second clusters] having more than a predetermined number of keywords”; and see: paragraph [0062] teaching “the use of a clustering approach allows an efficient learning system that automatically adapts and structures itself to the specific content items submitted and reviewed [i.e., of the user aspect]”). 
This step of Picault is applicable to the system of Sriram, as they both share characteristics and capabilities, namely, they are directed to item reviews.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sriram, to include the features of generating a plurality of first clusters of the item aspects and the feature of the first cluster of the plurality of first clusters corresponding to each of the item aspects and a plurality of second clusters of the user aspect, as taught by Picault.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the reference of Sriram, to managing online content item reviews and improve the feedback of items from users (Picault, see: paragraph [0009]). 

Although Sriram discloses that there is at least one output aspect that is presented to the user, Sriram does not explicitly disclose that there is a transmitting of the output aspect to a second computing device. Sriram does not explicitly disclose: 
a second computing device; 
transmit the at least one output to the second computing device.
but Newsum, however, does teach: 
a second computing device (Newsum, see: paragraph [0007] teaches “the associative product reviews transmitted from the review computing device prompts an application executing o the user device to render the associative product reviews for display upon a user interface executing on the user device [i.e., a second computer device]”); 
transmit the at least one output to the second computing device (Newsum, see: paragraph [0007] teaches “the associative product reviews transmitted from the review computing device prompts an application executing o the user device to render the associative product reviews for display upon a user interface executing on the user device [i.e., a second computer device]”; and see: paragraph [0026] teaching “remote system 140” and “transmits one or more associative product reviews 220 to the user device 110 in response to receiving a product review request”).
This step Newsum, is applicable to the system of Sriram, as they both share characteristics and capabilities, namely, they are directed to obtaining product reviews.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Sriram to include the feature of transmitting the at least one output to the second computing device, as taught by Newsum.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sriram in order to improve relevance of presented information to a user, such as product reviews of products with specific attributes (Newsum, see: paragraph [0003]).  

Claim 5-
Sriram in view of Picault and Newsum teach the system of claim 1, as described above.
Sriram further discloses: 
wherein the computing device (Sriram, see: Col. 3, ll. 29-30 disclosing “interactive computing system 110 can include computing devices”) is configured to: 
obtain user review data identifying user reviews for the user (Sriram, see: Col. 2, ll. 41-43 disclosing “interactive computing system that presents users with reviews of items [i.e., obtain user review data] in an electronic catalog or catalog system”); and 
determine the at least one user aspect based on the obtained user review data (Sriram, see: Col. 2, ll. 41-43 disclosing “interactive computing system that presents users with reviews of items [i.e., plurality of items] in an electronic catalog or catalog system”; and see: Col. 5, ll. 11-15 disclosing “access a review data repository 170. This data may include information the specific attributes discussed in a review. For example, the reviews may be searched by keywords to find reviews discussing a specific item attribute”).

Claim 6-
Sriram in view of Picault and Newsum tach the system of claim 1, as described above. 
Sriram further discloses: 
wherein the engagement data identifies that the user viewed the item (Sriram, see: Col. 48-60 disclosing “software, such as an eye tracking program, may be employed to determine where a user is scrolled on a page, and the length of time the user spends looking at the portion of the page” and “may be an implicit cue” and “the attribute identification component 152 can determine that all the cameras viewed by the user have 16 megapixels”).

Claim 7-
Sriram in view of Picault and Newsum teach the system of claim 1, as described above. 
wherein the computing device (Sriram, see: Col. 3) is configured to: 
obtain user transaction data identifying at least one previous purchase for the user (Sriram, see: Col. 6, ll. 64-67 disclosing “the attribute identification component 152 can identify…items the user has selected (e.g., for viewing or purchase)”; and see: Col., 9, ll. 36-38 disclosing “reviews of an item written by users who, purchased, or otherwise interacted with the item can provide helpful information to subsequent users”); and 
determine the at least one user aspect based on the obtained user transaction data (Sriram, see: Col. 6, ll. 64-67 disclosing “the attribute identification component 152 can identify overlapping or shared attributes among items the user has selected (e.g., for viewing or purchase”).

Claim 8-
Sriram in view of Picault and Newsum teach the system of claim 1, as described above. 
Sriram further discloses: 
wherein the computing device (Sriram, see: Col. 3) is configured to: 
apply a first weighting to each of the at least one item aspect for each of the plurality of items (Sriram, see: Col. 8, ll. 38-40 disclosing “For example, the attribute identification component 152 can exponentially or linearly weight items” and ll. 41-50 disclosing “attribute identification component may make determinations about which attributes are of what importance to the user, and may rank the attributes in terms of importance. For example, the user’s behavior data may indicate an interest in both the attributes ‘log light performance’ [i.e., first weighting] and ‘battery life’ (or vice versa).”); 
apply a second weighting to the at least one user aspect (Sriram, see: Col. 8, ll. 38-40 disclosing “For example, the attribute identification component 152 can exponentially or linearly weight items” and ll. 41-50 disclosing “attribute identification component may make determinations about which attributes are of what importance to the user, and may rank the attributes in terms of importance. For example, the user’s behavior data may indicate an interest in both the attributes ‘log light performance and ‘battery life’ [i.e., second weighting] (or vice versa).” and see: ll. 56-57 disclosing “therefore rank the low light performance as more important attribute to the user”); and 
determine at least one output aspect based on the item aspects for the plurality of items weighted with the first weighting and the at least one user aspect weighed with the second weighting (Sriram, see: Col. 8, ll. 62-64 disclosing “this attribute ranking data may be used by the review presentation component 154 to sort item reviews for presentation to the user”). 

Regarding claim 9, claim 9 is directed to a method. Claim 9 recites limitations that are similar in nature to those addressed above for claim 1 which is directed towards a system. Claim 9 is therefore rejected for the same reasons as set forth above for claim 1.  
Regarding claim 13, claim 13 is directed to a method. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 5, which is directed towards a system. Claim 13 is therefore rejected for the same reasons as set forth above for claim 5.  

Regarding claim 14, claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a system. Claim 14 is therefore rejected for the same reasons as set forth above for claim 7.  

Regarding claim 15, claim 15 is directed to a method. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 8, which is directed towards a system. Claim 15 is therefore rejected for the same reasons as set forth above for claim 8.  

Regarding claim 16, claim 16 is directed to a product of manufacture. Claim 16 recites limitations that are similar in nature to those addressed above for claim 1, which is directed towards a system. Claim 16 also includes the features of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least on processor, cause a device to perform operations, which are disclosed by Sriram (Sriram, see: Col. 20, ll. 34-39 disclosing “non-transitory computer-readable storage medium, media, or physical computer storage known in the art. An example storage medium can be coupled to the processor such that the processor can read information from, and write information to, the storage mediums”). Claim 16 is therefore rejected for the same reasons as set forth above for claim 1.

Regarding claim 20, claim 20 is directed to a product of manufacture. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 8, which is directed towards a system. Claim 20 is therefore rejected for the same reasons as set forth above for claim 8.  

Claims 2-4, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sriram, S., in view of Picault, J., et al., Newsum, J., and Koseki, A., et al. (PGP No. US 2020/0250269 A1). 

Claim 2-
Sriram in view of Picault and Newsum teach the system of claim 1, as described in claim 1. 
Sriram further discloses: 
 wherein the computing device (Sriram, see: Col. 3, ll. 29-30 disclosing “interactive computing system 110 can include computing devices”)is configured to: 
apply a dependency parser to the obtained review data corresponding to each of the plurality of items to identify first aspects of each of the plurality of items (Sriram, see: Col. 7, ll. 16-20 disclosing “the item data repository 160 may parse the items in the catalog service 130 into a plurality of categories” and “each category may be stored in association with a list of attributes common to some or all items in the category”; and see: Col. 7, ll. 30-32 disclosing “review data repository may associate a review with a specific item attribute based on keywords present in the review”; and see: Col. 16, ll. 9-14 disclosing “attribute-specific reviews can be easier to parse and apply natural language processing techniques”  and “for example, a question like ‘What is the battery life of this device like?’ might elicit responses that are more computationally feasible to analyze”);
first aspects for each of the plurality of items (Sriram, see: Col. 2, ll. 41-43 disclosing “interactive computing system that presents users with reviews of items [i.e., plurality of items] in an electronic catalog or catalog system”; and see: Col. 5, ll. 11-15 disclosing “access a review data repository 170. This data may include information the specific attributes discussed in a review. For example, the reviews may be searched by keywords to find reviews discussing a specific item attribute”; and see: Col. 5, ll. 41-42 disclosing “in the context of digital cameras, a camera can have attributes such as ‘battery life,’ [i.e., first aspect]”; Also see: FIG. 6 for plurality of items with attributes selected). 
Although Sriram does disclose a dependency parser to the obtained review data corresponding to each of the items to identify first aspects for each item, Sriram does not disclose a word embedding for each of the aspects for the items, clustering the word embeddings that correspond to the items, and the step of determining an item aspect for the items based on the clustered word embeddings. Sriram does not explicitly disclose the limitations: 
generate a word embedding for each aspects; 
cluster the word embeddings corresponding to each item of the items; and 
determine the at least one aspect based on the clustered word embeddings corresponding to each item of the items.
but Koseki, however, does teach: 
generate a word embedding for each aspects (Koseki, see: paragraph [0031] “Embedded keywords and phrases 150 can be extracted or collected [i.e., generate a word embedding for each aspect] from the documents 110 and can be mapped. The mapping is of the mean of embedded words for each topic” and “The output of the Word2Vec neural net is a vocabulary in which each item has a vector attached [i.e., aspects for each item] to it”); 
cluster the word embeddings corresponding to each item of the items (Koseki, see: paragraph [0031] “Embedded keywords and phrases 150 can be extracted or collected [i.e., generate a word embedding for each aspect] from the documents 110 and can be mapped. The mapping is of the mean of embedded words for each topic” and “a word’s association with other words (e.g., ‘man’ is to ‘boy’ what ‘woman’ is to ‘girl’)” and “cluster documents them by topic. The output of the Word2Vec neural net is a vocabulary in which each item has a vector attached to it”); and 
determine the at least one aspect based on the clustered word embeddings corresponding to each item of the items (Koseki, see: paragraph [0031] “Embedded keywords and phrases 150 can be extracted or collected [i.e., generate a word embedding for each aspect] from the documents 110 and can be mapped. The mapping is of the mean of embedded words for each topic” and “a word’s association with other words (e.g., ‘man’ is to ‘boy’ what ‘woman’ is to ‘girl’)” and “cluster documents them by topic. The output of the Word2Vec neural net is a vocabulary in which each item has a vector attached to it, which can be fed into a deep-learning net” and “detect relationships between words”).
This step Koseki, is applicable to the system of Sriram, as they both share characteristics and capabilities, namely, they are directed the relationships of keywords to specific topics or items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Sriram to include the features to generate a word embedding for each aspects, clustering the word embeddings corresponding to each item of the items, and to determine the at least one aspect based on the clustered word embeddings corresponding to each item of the items, as taught by Koseki.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sriram in order to provide more accurate information regarding keywords of topics to users requesting feedback (Koseki, see: paragraphs [0003]-[0006]). 

Claim 3-
Sriram in view of Picault, Newsum and Koseki teach the system of claim 2, as described above. 
Sriram does not disclose the limitation: 
 wherein the computing device is configured to cluster the word embeddings based on a meaning of corresponding words.
but Koseki, however, does teach: 
wherein the computing device is configured to cluster the word embeddings based on a meaning of corresponding words (Koseki, see: paragraph [0031] “Embedded keywords and phrases 150 can be extracted or collected [i.e., generate a word embedding for each aspect] from the documents 110 and can be mapped. The mapping is of the mean of embedded words for each topic” and “a word’s association with other words (e.g., ‘man’ is to ‘boy’ what ‘woman’ is to ‘girl’)” and “cluster documents them by topic. The output of the Word2Vec neural net is a vocabulary in which each item has a vector attached to it, which can be fed into a deep-learning net” and “detect relationships between words”). 
This step Koseki, is applicable to the system of Sriram, as they both share characteristics and capabilities, namely, they are directed the relationships of keywords to specific topics or items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Sriram to include the feature to configure to cluster the word embeddings based on a meaning of corresponding words, as taught by Koseki.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sriram in order to provide more accurate information regarding keywords of topics to users requesting feedback (Koseki, see: paragraphs [0003]-[0006]).   

Claim 4-
Sriram in view of Picault and Newsum teach the system of claim 1, as described above. 
Sriram further discloses: 
wherein the computing device is configured to determine the at least one output aspect based on the item aspects and the at least one user aspect (Sriram, see: Col. 5, ll. 18-22 disclosing “By using a combination of the user attribute interest data [i.e., user aspect] and the item attribute data [i.e., item aspect] and/or the review data, the review presentation component 154 can select item reviews [i.e., determine] for presentation to a user [i.e., output aspect] that are relevant to the item attributes in which the user is interested”).
Sriram does not disclose: 
applying a neural network to the clustered aspect. 
but Koseki, however, does teach: 
applying a neural network to the clustered aspect (Koseki, see: paragraph [0031] teaching “Word2Vec…to learn word embeddings using shallow neural networks” and “detects similar similarities mathematically” and “The mapping is of the mean of embedded words for each topic” and “a word’s association with other words (e.g., ‘man’ is to ‘boy’ what ‘woman’ is to ‘girl’)” and “cluster documents them by topic. The output of the Word2Vec neural net is a vocabulary in which each item has a vector attached to it, which can be fed into a deep-learning net”). 
This step Koseki, is applicable to the system of Sriram, as they both share characteristics and capabilities, namely, they are directed the relationships of keywords to specific topics or items.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined system of Sriram to include the feature of applying a neural network to the clustered aspect, as taught by Koseki.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sriram in order to provide more accurate information regarding keywords of topics to users requesting feedback (Koseki, see: paragraphs [0003]-[0006]). 

Regarding claim 10, claim 10 is directed to a method. Claim 10 recites limitations that are parallel in nature to those addressed above for claim 2, which is directed towards a system. Claim 10 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding claim 11, claim 11 is directed to a method. Claim 11 recites limitations that are similar in nature to those addressed above for claim 3, which is directed towards a system. Claim 10 is therefore rejected for the same reasons as set forth above for claim 3. 

Regarding claim 12, claim 12 is directed to a method. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a system. Claim 12 is therefore rejected for the same reasons as set forth above for claim 4.  

Regarding claim 17, claim 17 is directed to a product of manufacture. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 2, which is directed towards a system. Claim 17 is therefore rejected for the same reasons as set forth above for claim 2.  

Regarding claim 18, claim 18 is directed to a product of manufacture. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed towards a system. Claim 18 is therefore rejected for the same reasons as set forth above for claim 3.  

Regarding claim 19, claim 19 is directed to a product of manufacture. Claim 19 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a system. Claim 19 is therefore rejected for the same reasons as set forth above for claim 4.  

Response to Arguments 

With regard to the 35 USC 103 rejections, the examiner has reviewed Applicant’s arguments filed on 25 April 2022, and the arguments are not persuasive. 
In response to the argument found on page 13 of the remarks stating that “there is no teaching in the cited portions of Sriram that the ‘exponentially or linearly weight items’ are generated by applying a weight value to item aspects for each of the corresponding items based on a cluster corresponding to each item aspect,” and “there is no teaching of ranking weighted item aspects and at least one weighted user aspect,” the Examiner respectfully disagrees. The Examiner acknowledges the Applicant’s discrepancies regarding the references of Sriram in view of Picault, however, the Examiner states that Sriram does disclose generating weighted item aspects by applying a first weight value to each of the at least one item aspect for each of the plurality of items. For example, Sriram does describe that there is an attribute identification component that may linearly weight the items. Once this weight is generated by the attribute identification component, the search engine may utilize this information and applies the weight values for each item attribute (i.e., generating a weighted value for each item aspect). Sriram explains that the weights are considering the information that is included in a review of the attributes to have a greater weight (Sriram, see: Col. 8, ll. 39-41 and Col. 13, ll. 3-6). Further, Sriram describes that the attribute identification component does determine what attributes are the most important to a user and the attribute identification component can rank the attributes accordingly. The ranking is based off of the weighted value that has been generated, giving the most weight to the attributes that are reviewed for each item and determined to be important attributes by the user (Sriram, see: Col. 8, ll. 30-32). Next, the Examiner relied upon Picault to teach the features of generating a plurality of first clusters of the item aspect. For example, Picault describes that a plurality of clustering may be done and can be based on similarities in the extracted keywords in both item aspects and user aspects, such as attribute information and user review data (Picault, see: paragraphs [0053] and [0055]). The clustering is generated and includes the item characteristics in the algorithm used for the generation of the clustering (Picault, see: paragraph [0057]). Therefore, the Examiner maintains that Sriram in view of Picault does teach the claimed limitation.  
In response to the argument found on pages 13-14 of the remarks stating that “There is no teaching in the cited portions of Sriram of weighting the alleged ‘engagement data’ and ranking the weighted engagement data and the alleged weighted items,” the Examiner respectfully disagrees. The Examiner states that Sriram does disclose that the data of the user indicating the important for each item attribute is used for weighting values for each item. This weighting value is used for the process of ranking based on what attributes are given the greatest weight value. (Sriram, see: Col. 8, ll. 39-41 and Col. 13, ll. 3-6 and 63-66). Therefore the Examiner maintains that Sriram does disclose the claim limitation. 
In response to the argument found on page 15 of the remarks stating that “nowhere do the cited portions of Sriram disclose ‘generating a plurality of second clusters of the at least one user aspect based on the one or more discrete linguistic elements characterized by the at least one user aspect,’ and ‘generating at least one weighted user aspect by applying a second weight value to each of the at least one user aspect based on a cluster of the plurality of second clusters corresponding to each of the at least one user aspect,’ as recited in amended claim 1,” the Examiner respectfully disagrees.  The Examiner acknowledges the Applicant’s discrepancies regarding the amended claim language and the references relied upon in the rejection. However, even when considering the newly amended claim language and the added feature of the second clusters of the at least one user aspect, the Examiner maintains that Sriram in view of Picault teach the amended claim limitation. For example, Picault discloses generating at least one weighted user aspect by applying a second weight value to each of the at least one user aspect. Sriram describes that  the attribute identification component may determine what attributes are most and least important to a user for items and the weights given determined by importance, are used to rank the weighted values. The user behavior data may be utilized to indicate what attributes are of interest to the user, such as in this case, battery life of said item. The battery life attribute has been deemed as high importance attribute for the user and is known to be important because the user has used text language to specify the battery life is an important feature of the item. This factor of a user behavior data encompasses the second weight regarding the user aspect, as the user’s input has been taken into consideration for the item. The user has indicated that the battery life, is important and therefore would be weighted at a higher value and ranked accordingly (Sriram, see: Col. 8,  ll. 41-50 & Col. 13, ll. 3-6). Next, the Examiner has relied upon Picault to teach the amended feature of a plurality of a second cluster based on the user aspect. For example, Picault states that there may be one or more clustering events that may take place. One clustering may be based on the item aspect, such as attribute data for items. Another type of clustering, or a second clustering maybe based on the review content data that has been previously stored from a user’s review input. This review input would be a user aspect and the clustering would encompass the plurality of second clusters (Picault, see: paragraphs [0051] and [0052]). Picault further explains that the clustering techniques rely on the predetermined amount of keywords in the review itself (Picault, see: paragraphs [0058] and [0062]). Therefore, the Examiner maintains that the references of Sriram in view of Picault still teach the amended claim limitation. 
In response to the argument found on page 15 of the remarks stating that “Sriram fails to teach or suggest ‘generating the at least one output aspect by ranking the weighted item aspects and the at least one weighted user aspect’ as further recited in amended claim 1,” the Examiner respectfully disagrees. Even when considering the newly added feature of the claim for ranking the weighted item aspects and the at least one weighted user aspect, the Examiner states that Sriram still discloses the limitation. The attribute identification component of Sriram is used to make the determinations of what attributes are the most important to a user and may rank those attributes based on a weighted value given for each important nor non-important attribute. This output aspect is encompassing the ranking of the weighted item aspects that is claimed. The other generated output aspect would be what Sriram describes as where the attribute identification component assigns attributes for the actual behavior data of the user with the higher ranking given to the attribute of most importance of the user (Sriram, see: Col. 8, ll. 30-32 and ll. 37-41). This encompasses the generating the at least one output aspect by ranking the user aspect of the claimed invention. The ranking may be displayed by ranking and presented once sorted, to the user (Sriram, see: Col. 8, ll. 63-66).  Therefore, the Examiner maintains that Sriram discloses the amended claim limitation and maintains the 103 rejection. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 25 April 2022, have been fully considered but are not considered persuasive.  
In response to the Applicant’s arguments found on page 16 of the remarks stating that “Applicant’s claims do not ‘recite’ an abstract idea under Step 2A, Prong 1,” and further on page 18 stating “the Office Action characterizes the claimed subject matter at an improper level of abstraction,” the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 1 under the 2019 PEG and even when considering the amended claim limitations, recite an abstract idea of determining item reviews. The abstract idea falls into the enumerated sub-grouping of a certain method of organizing human activity and is related to sales activities or behaviors. The activities that are recited in the claims such as obtaining review data of reviews for items, determining item aspects for the plurality of items based on the review information, obtaining engagement information including user engagement with items, determining weighted values of item and user aspects, receiving the user session data that includes browsing history of a webpage, and transmitting that session data to a user, are all activities that would fall into sub-grouping of a method of organizing human activity, and are related to sales activities or behavior. Therefore, the Examiner maintains that the claims recite an abstract idea that falls into the sub-grouping of a certain method of organizing human activity and is directed to a sales activity or behavior. 
In response to the Applicant’s arguments found on pages 18-20 of the remarks stating that “rather than merely ‘determining item reviews,’ when properly analyzed, at least the above quoted elements recited by independent claim 1 confine the claimed invention to a practical application, that among other things, employ networked computing devices to automatically determine and provide digitized item review summaries, for example, on a webpage, and clearly represents a specific technological improvement that extends beyond any well-understood, routine, conventional, or human-performable activities,” and further on page 19 stating “Applicant’s claims are not ‘directed to’ an abstract idea under Step 2A, Prong 2,”  the Examiner respectfully disagrees. The claims were analyzed under Step 2A, Prong 2 and the claims do not include additional features or elements that would be sufficient to integrate the abstract idea into a practical application and do not recite specific technological improvements that would demonstrate integration into a practical application. The Examiner acknowledges that the claims recite steps that are carried on a computer, such as automatically performing the steps of a determination of item review summaries by “networked computing devices”. However, the steps that are performed are done so by the computer, which is carrying out the steps in a generic manner, such as what a computer would do when utilizing existing data to reach a determination and output. The computer and the computing components in this instance, are described and recited in a generic manner. For example, the claims recite the additional elements of a database, receiving, from a second computing device, user session data indicating that the user is browsing a webpage, and transmitting, to the second computing device are described and recited in a generic manner which are merely being used to apply the abstract idea of determining item reviews to a technological environment, such as a computing device. For example, paragraph [0020] of the Applicant’s specification recites: 
“In some examples, review customization computing device 102 can be a computer, a workstation, a laptop, a server such as a cloud-based server, or any other suitable device”

As such, in this case the additional elements in the claims and as described in the specification are recited in a generic or conventional manner. The additional elements are applying the abstract idea to the generically recited computer and computing components and when considered individually and in combination are not sufficient to integrate the abstract idea into a practical application. The Examiner maintains that the claims do not recite additional elements that would integrate the exception into a practical application.  
Further, regarding the Applicant’s remarks regarding a technological improvement, the additional elements that are recited in the claims do not provide a specific improvement to the technology itself. The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraph [0004] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as providing more relevant reviews to users. Although the claims include computer technology such as a database, receiving, from a second computing device, user session data indicating that the user is browsing a webpage, and transmitting, to the second computing device, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of determining item reviews. The claimed process, while arguably resulting in more relevant item reviews for users, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor or computer components used in conventional systems to improve item reviews, e.g. commercial process. As such, the claims do not recite specific technological improvements. 
In response to the Applicant’s arguments found on page 22 of the remarks stating that “the Office Action has failed to analyze the actual claim language recited by the dependent claims,” the Examiner respectfully disagrees. As mentioned above, the claims were analyzed under the 2019 PEG. The independent claims and the dependent claims recite the abstract idea of determining item reviews. The dependent claims in this, do not aid in the eligibility because they merely act to provide further limitations of the abstract idea. Neither the independent claims nor the dependent claims recite additional elements, analyzed under Step 2A, Prong 2, that would be sufficient to integrate the abstract idea into a practical application. For example, dependent claims 4, 12 and 19 includes the additional element of a neural network.  Applicant’s specification does not provide any discussion or description of the neural network as being anything other than a generic element. The claimed additional element, individually and in combination, does not integrate into a practical application and under Step 2B would not provide an inventive concept because the neural network is merely being used to apply the abstract idea using a generic computer. Therefore, in addition to the analysis of the independent claims, the dependent claim language was also analyzed and the claims are not eligible. 
In response to the Applicant’s arguments found on page 21 of the remarks stating “the above quoted claimed elements, when considered as a whole, represent meaningful limitations on any allegedly abstract idea, and extend beyond a ‘drafting effort designed to monopolize the [allegedly abstract idea],” the Examiner respectfully disagrees.  As stated above, the claims do not recite additional elements that would integrate the exception into a practical application and further the Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand-alone test for eligibility. Instead, questions of preemption are inherent in the two-part framework from the Alice/Mayo test. As noted in the rejection above, the Examiner has performed the analysis, under Step 2A, Prong 1 and 2, and Step 2B, of the 2019 PEG, and upon the completion of the analysis has found the claims to be ineligible.
In response to the Applicant’s arguments found on page 21 of the remarks stating that “Applicant’s independent claims amount to ‘significantly more’ than any alleged abstract idea under Step 2A ,” The claims were analyzed under Step 2B and additional elements recited in the claims do not amount to significantly more than the exception itself. The independent claims include additional elements that are described in a generic manner. The additional elements are applying the abstract idea by using a generically claimed computing device and computing components, even when considered individually or in combination with each other and as a whole, the claims do not recite significantly more than the judicial exception itself and maintains the 101 rejection. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bangalore, S., et al. (PGP No. US 2012/0089605 A1), describes a method for delivering targeted content to a user that includes collecting user activity data during a specific time period. The user profiles are then clustered and based on the questions asked, the targeted content is delivered to a user.
Devanathan, G., et al. (PGP No. US 2018/0260860 A1), describes method for evaluating user reviews. 
Love, O., et al. (Patent No. US 9,836,183 B1), describes a method for clustered graphs that contain one more graphs based on attribute data for items.
As referenced in the Office Action mailed on 05 May 2021, Ojakaar, E., et al. (PGP No. US 2008/0071602 A1) discloses a system for providing enhanced product reviews and writing enhanced product reviews for remote users. 
As referenced in the Office Action mailed on 05 May 2021, Li, S., et al. (PGP No. US 2020/0311145 A1) discloses a method and system for extracting specific comments regarding a product. 
Demand media introduces "trust" in online product reviews. (2011, Jan 19). Business Wire Demand media introduces "trust" in online product reviews. (2011, Jan 19). Business Wire As referenced in the Office Action mailed on 05 May 2021, Demand media introduces "trust" in online product reviews. (2011, Jan 19). Business Wire (NPL) discloses an enhanced method of product ratings and reviews for remote application users to improve product reviews and improve a user’s experience when engaging with the application. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625